Citation Nr: 0726821	
Decision Date: 08/28/07    Archive Date: 09/04/07

DOCKET NO.  05-17 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to February 
1953.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Louisville, Kentucky (RO).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Regulations pertinent to the reopening of finally decided 
claims explicitly provide that, "[n]othing in [38 U.S.C.A. § 
5103A] shall be construed to require [VA] to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in [38 
U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A (f) (West 2002).  
Reopening a claim for service connection that has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of the claim.  38 U.S.C.A. § 5108 (West 
2002); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also 
Graves v. Brown, 8 Vet. App. 522, 524 (1996).  A recent 
amendment to 38 C.F.R. § 3.156(a) applies only to claims to 
reopen a finally decided claim received on or after August 
29, 2001.  Compare 38 C.F.R. § 3.156(a) (2001), with 38 
C.F.R. § 3.156(a) (2006).

The veteran's most recent request to reopen his claim of 
entitlement to service connection for a back disorder was 
received in August 2002.  Therefore, the current, amended 
version of the law is applicable in this case, as follows:

New evidence means existing evidence 
not previously submitted to VA.  
Material evidence means existing 
evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished 
fact necessary to substantiate the 
claim.  New and material evidence can 
be neither cumulative nor redundant of 
the evidence of record at the time of 
the last prior final denial of the 
claim sought to be reopened, and must 
raise a reasonable possibility of 
substantiating the claim. 

38 C.F.R. § 3.156(a) (2006).

In November 2000, pertinent regulations were enacted which 
required VA to inform a claimant of VA's procedural duties to 
notify and assist.  The RO sent a letter in September 2002 to 
the veteran and his representative.  However, in this letter, 
as well as in the December 2002 rating decision and May 2005 
statement of the case, the RO provided to the veteran and 
adjudicated his claim based on the original version of 38 
C.F.R. § 3.156(a)-i.e., the pre-amendment definition of new 
and material evidence which is applicable only to claims to 
reopen filed prior to August 29, 2001.

As noted above, the veteran's claim to reopen was filed after 
August 29, 2001, and therefore, further developmental action, 
to include a letter specifically notifying the veteran of the 
current, amended version of the new and material regulations, 
and proper application of those regulations to the facts in 
this case, must be completed before an appellate decision can 
be made.  

Additionally, during the pendency of this appeal, on March 
31, 2006, the Court issued a decision in the appeal of Kent 
v. Nicholson, 20 Vet. App. 1 (2006), which held that VA must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.  The 
information necessary to reopen the claim includes both a 
statement as to what evidence was lacking at the time of the 
last final decision, such that adjudication resulted in a 
denial, and a statement as to what information would allow 
the claim to be successfully reopened.

Finally, also during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the duty to notify requirements of 38 
U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2006) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  As such, proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that informs 
the veteran that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded, and also includes an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date, must be provided.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the veteran and 
his representative, and provide the 
current, amended version of the 
regulations pertinent to claims to 
reopen based on the submission of new 
and material evidence, set forth in 38 
C.F.R. § 3.156(a) (2006), as detailed 
above.

Additionally, subject to the holding in 
Kent v. Nicholson, 20 Vet. App. 1 
(2006), the RO must review the last 
final rating decision on the issue on 
appeal.  Then, the RO must, as part of 
the notice letter discussed above, 
provide the veteran and his 
representative with a statement which 
sets forth the elements of service 
connection for which the evidence was 
found insufficient in the last final 
decision, describes what evidence would 
allow him to reopen his claim for 
entitlement to service connection for a 
back disorder, and describes what 
evidence would be necessary to 
substantiate the elements required to 
establish service connection if the 
claim were to be reopened.

Finally, as part of the notice letter 
discussed above, the RO must also 
provide the veteran and his 
representative with corrective notice, 
under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a 
disability rating and effective date for 
the claim on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

2.  If, subsequent to receipt of the 
letter discussed above, the veteran or 
his representative identifies additional 
evidence pertinent to the veteran's 
claim, the RO should attempt to procure 
copies of all records which have not 
previously been obtained from identified 
treatment sources.  All attempts to 
secure this evidence must be documented 
in the claims file by the RO.  If, after 
making reasonable efforts to obtain 
named records, the RO is unable to 
secure them, the RO must notify the 
veteran and his representative and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain 
the efforts that the RO made to obtain 
those records; and (c) describe any 
further action to be taken by the RO 
with respect to the claim.  The veteran 
and his representative must then be 
given an opportunity to respond.

3.  Once the above actions have been 
completed, the RO must readjudicate the 
veteran's claim to reopen the issue of 
entitlement to service connection for a 
back disorder, under the provisions of 
38 C.F.R. § 3.156(a) (2006), taking into 
consideration any newly acquired 
evidence.  If the benefit remains 
denied, a Supplemental Statement of the 
Case must be provided to the veteran and 
his representative.  After the veteran 
and his representative have had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

